Name: 79/4/EEC: Council Decision of 19 December 1978 on the collection of information concerning the activities of carriers participating in cargo liner traffic in certain areas of operation
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-01-09

 Avis juridique important|31979D000479/4/EEC: Council Decision of 19 December 1978 on the collection of information concerning the activities of carriers participating in cargo liner traffic in certain areas of operation Official Journal L 005 , 09/01/1979 P. 0031 - 0032 Greek special edition: Chapter 07 Volume 1 P. 0092 Spanish special edition: Chapter 07 Volume 2 P. 0136 Portuguese special edition Chapter 07 Volume 2 P. 0136 ****( 1 ) OJ NO L 258 , 21 . 9 . 1978 , P . 35 . ( 2 ) OJ NO C 296 , 11 . 12 . 1978 , P . 50 . ( 3 ) OPINION DELIVERED ON 29/30 . 11 . 1978 ( NOT YET PUBLISHED IN THE OFFICIAL JOURNAL ). COUNCIL DECISION OF 19 DECEMBER 1978 ON THE COLLECTION OF INFORMATION CONCERNING THE ACTIVITIES OF CARRIERS PARTICIPATING IN CARGO LINER TRAFFIC IN CERTAIN AREAS OF OPERATION ( 79/4/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 84 ( 2 ) THEREOF , HAVING REGARD TO COUNCIL DECISION 78/774/EEC OF 19 SEPTEMBER 1978 CONCERNING THE ACTIVITIES OF CERTAIN THIRD COUNTRIES IN THE FIELD OF CARGO SHIPPING ( 1 ), HAVING REGARD TO THE DRAFT DECISION SUBMITTED BY THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 2 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 3 ), WHEREAS THERE IS NEED FOR SURVEILLANCE OF THE ACTIVITIES OF ALL SHIPPING COMPANIES PARTICIPATING IN CERTAIN CARGO LINER TRAFFIC OPERATIONS FROM AND TO THE COMMUNITY , IF THERE IS REASON TO THINK THAT CERTAIN CARRIERS ARE NOT FOLLOWING THE RULES OF COMPETITION IN ACCORDANCE WITH THE PRINCIPLES OF MARKET ECONOMY AND ARE ADVERSELY AFFECTING THE COMPETITIVE POSITION OF MEMBER STATE FLEETS IN INTERNATIONAL MARITIME TRADE , HAS ADOPTED THIS DECISION : ARTICLE 1 FROM 1 JANUARY 1979 TO 31 DECEMBER 1980 , EACH MEMBER STATE SHALL COLLECT THE INFORMATION SPECIFIED IN ANNEX I FOR ALL CARRIERS PARTICIPATING IN CARGO LINER TRAFFIC IN THE AREAS OF OPERATION SPECIFIED IN ANNEX II , IN SO FAR AS THESE CARRIERS SERVE ITS PORTS . THE INFORMATION FOR EACH HALF-YEAR SHALL BE FORWARDED TO THE COMMISSION AS SOON AS POSSIBLE AND IN ANY CASE NOT LATER THAN THREE MONTHS AFTER THE END OF THE PERIOD CONCERNED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 19 DECEMBER 1978 . FOR THE COUNCIL THE PRESIDENT G . BAUM **** ( 1 ) THE FIRST SIX MONTHLY RETURN SHOULD DESCRIBE THE SITUATION AT THE START OF THE SIX MONTHS CONCERNED , CHANGES WHICH OCCURRED DURING THE PERIOD AND THE SITUATION AT THE END OF THE PERIOD . SUBSEQUENT RETURNS SHOULD DESCRIBE CHANGES OCCURRING DURING THE PERIOD AND THE SITUATION AT THE END OF IT . ANNEX I INFORMATION TO BE COLLECTED 1 . LINER SERVICES OPERATED ( 1 ) ( A ) NAME OF COMPANY AND SERVICE . ( B ) AREA OF OPERATION ( SEE ANNEX II ). ( C ) DATE OF ESTABLISHMENT , MODIFICATION OR TERMINATION OF LINER SERVICE . ( D ) VESSELS EMPLOYED ( NAME , FLAG , VESSEL TYPE ( E.G . GENERAL CARGO , CONTAINER , ROLL-ON ROLL-OFF , LIGHTER CARRIER ), DWT , GRT AND TEU ). ( E ) ARRIVALS AND DEPARTURES PER VESSEL . ( F ) CONFERENCE MEMBERSHIP ; IF YES , WHICH CONFERENCE OR SECTION THEREOF? 2 . LINER CARGO CARRIED ( A ) FLAG . ( B ) AREA OF OPERATION . ( C ) TOTAL LINER CARGO LOADED FROM COUNTRY OF LOADING , ORIGIN OR DISPATCH IN INCOMING TRAFFIC , TOTAL LINER CARGO CARRIED TO COUNTRY OF UNLOADING AND/OR DESTINATION IN OUTGOING TRAFFIC , IN WEIGHT AND/OR FREIGHT TONNES . ( D ) SPECIFICATION OF TYPES OF COMMODITIES . 3 . INFORMATION CONCERNING TRANSPORT RATES MEMBER STATES SHALL USE THEIR BEST ENDEAVOURS TO PROVIDE INFORMATION ON TRANSPORT RATES . THIS INFORMATION SHOULD BE BASED ON CURRENT AVERAGE RATES BY CARRIER , PAID FOR SELECTED COMMODITIES . **** ANNEX II LIST OF AREAS OF OPERATION 1 . BETWEEN THE MEMBER STATES AND EAST AFRICA ( SOMALIA , KENYA , UGANDA , ZAMBIA , TANZANIA , MOZAMBIQUE ). 2 . BETWEEN THE MEMBER STATES AND CENTRAL AMERICA ( EAST AND WEST COASTS - FROM MEXICO ' S SOUTHERN FRONTIER TO PANAMA INCLUSIVE , WITH THE EXCLUSION OF THE WEST INDIES ).